|1CALOGERO, Chief Justice,
assigns additional concurring reasons.
While it is not evident that the matter of the res judicata dismissal is final, unless and until the Trial Court is commanded by a higher court to allow the reinstitution of the third party claim against the Parish (following a successful appeal, for instance), the Trial Court should not be compelled to treat the Parish as a party and compel it to answer discovery propounded through Interrogatories and Request for Production of Documents, which are properly directed only to a party in an action. See C.C.P. arts. 1457, 1461. Alternative discovery devices are available to relator.